11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                      JUDGMENT

Jerry Allen,                                     * From the 70th District
                                                   Court of Ector County,
                                                   Trial Court No. A-67,038.

Vs. No. 11-12-00233-CV                           * August 30, 2013

Union Standard Ins. Co.,                         * Memorandum Opinion by Willson, J.
                                                   (Panel consists of: Wright, C.J.,
                                                   McCall, J., and Willson, J.)


     This court has inspected the record in this cause and concludes that there is error in
the judgment below. Therefore, in accordance with this court's opinion, the judgment
of the trial court is reversed and the cause is remanded. The costs incurred by reason of
this appeal are taxed against Union Standard Ins. Co.